Mr. Chief Justice Shepard
delivered the opinion of the Court:
The notes being seven years overdue when taken over by the bank, there can be no pretense of an innocent purchase without notice. The notes had been paid at maturity by plaintiff, who was jointly bound on them with Mrs. Clark. Mrs. Clark became indebted to plaintiff for one half of the amount of the notes by reason of plaintiff’s payment of the whole amount, and plaintiff was merely subrogated to the right of Morse for her protection. The notes were paid, and there was no attempt to put them in circulation again. They were deposited with Lewis Johnson & Company for the receipt of interest thereon. They had possession of them for safe-keeping merely and the receipt of the interest, and the bank was bound to investigate and inquire into their title. The transfer of the notes to defendant was a mere bailment for a particular purpose, and it could pass no title. Foley v. Smith, 6 Wall. 492, 18 L. ed. 931. The sellers could pass no better title than they had themselves. See also Morgan v. United States, 113 U. S. 476-479, 28 L. ed. 1044, 1045, 5 Sup. Ct. Rep. 588.
While we feel that this disposes of the case, wo may consider the contention of the defendant that it took title by estoppel for this is the only way in which one cotdd obtain title to a promissory note against the true owner after its maturity. The defendant knew that the notes were more than seven years past due, and made no inquiry whatever. The maker of the notes was dead, and while it is true that interest had been paid upon them regularly, this was part of the understanding with which they were left with Lewis Johnson & Company. They, in violation of their trust, undertook to assign the notes to the bank as collateral security for their overdrafts. If they could procure title to the notes under such circumstances, their situation would be the same as a purchaser without notice before maturity.
The judgment was right and is affirmed with costs.

Affirmed.

A motion for a reargument was denied April 27, 1917.